Dismissed and Opinion Filed January 31, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01701-CV

               BOBBY J. CASILLAS AND MARY CASILLAS, Appellants
                                     V.
               CLEATIE JOY NEILL AND RICARDO RINCON, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-10394

                            MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                               Opinion by Chief Justice Wright

   Appellants have filed a motion to dismiss, asserting they no longer wish to pursue the appeal.

See TEX. R. APP. P. 42.1(a)(1).      Appellees are unopposed and have not cross-appealed.

Accordingly, we grant the motion and dismiss the appeal. Id. 42.1(a)(1), 43.2(f).




131701F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

BOBBY J. CASILLAS AND MARY                        On Appeal from the 44th Judicial District
CASILLAS, Appellants                              Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-12-10394.
No. 05-13-01701-CV        V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Brown
CLEATIE JOY NEILL AND RICARDO                     participating.
RINCON, Appellees

        In accordance with this Court’s opinion of this date, we DISMISS the appeal.
        We ORDER that appellees Cleatie Joy Neill and Ricardo Rincon recover their costs, if
any, of this appeal from appellants Bobby J. Casillas and Mary Casillas.


Judgment entered January 31, 2014




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–